DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C 121:
Claims 12-22, drawn to a method of delivering a valve prosthesis to an annulus of a native valve of a heart comprising the steps of positioning a catheter within a ventricle of the heart with a displacement component at a distal end … the displacement component defines a central lumen therethrough…. introducing a valve delivery system into the ventricle of the heart via , Classified in A61F2/2427.
Claims 23-31, drawn to a method of delivering a valve prosthesis to an annulus of a native valve comprising the following steps positioning a catheter within a ventricle of the heart, the catheter having a displacement component at a distal end thereof and the displacement component being in a delivery configuration during the step of positioning the catheter, wherein the displacement component defines a central lumen therethrough and is at least partially formed from a self-expanding material; radially expanding the displacement component from the delivery configuration to an expanded configuration to push chordae tendineae within the ventricle radially outward, wherein the displacement component in the expanded configuration has a funnel configuration in , Classified in A61B17/0218.
inventions in all two Groups are directed to related methods. The related inventions are distinc if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect: (2) the inventions do not overlap in scope, i.e., are mutually exclusive: and (3} the inventions as claimed are not obvious variants. see MPEP § 806.05 (i) in the instant case, the inventions as claimed have different modes of operation because the step of displacement component in the expanded configuration has a funnel configuration with a distal circumferential end is wider than a proximal circumferential end of group 2 is not required in group 1. Furthermore, the inventions as claimed do not encompass overlapping subject matier and there is nothing of record to show them to be obvious variants. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct far the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: The different techniques require separate search and consideration. Applicant is advised that the reply in this requirement to be complete must include 6 an election of an invention to be examined 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of night to petition under 37 GFR 1.144. if claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention, should applicant traverse on the ground that the inventions are not patentable distinct, applicant should submit evidence or identity such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In ether instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AlA 35 USC. 103(3) of the other invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699. The examiner can normally be reached Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VI X NGUYEN/Primary Examiner, Art Unit 3771